Hallam, J.
(dissenting).
I dissent.
It is conceded that the redemption by plaintiffs was void; that when, after tender to them of the amount of their judgment, they persisted in using this judgment for the purpose of redeeming the land of their debtor from a sale on a prior lien, such use of the judgment was wholly in their own wrong, and that, upon demand of a party having a proper interest to conserve, the court would set aside the attempted redemption and compel the plaintiffs to accept the tender .and satisfy their judgment. Mitchell, J., in Rother v. Monahan, 60 Minn. 186, 62 N. W. 263.
The position of the majority of the court is that none of the defendants are in a position to take advantage of the admitted invalidity of plaintiffs’ redemption and that accordingly plaintiffs must get the land; that these defendants who are manifesting such intense interest in this litigation either have no interest in the subject matter at all, or else they have by their conduct precluded themselves from asserting their rights.
To this I do not agree. I am of the opinion that William and Lyman Sutton, by virtue of their interest in the certificate from which plaintiffs’ redemption was made, are in a position to object to the use of this judgment by plaintiffs for the purpose of redemption.
The relation of these defendants to the property is undisputed. Torinus held the sheriff’s certificate from which plaintiffs attempted tó redeem. It is conceded that Torinus was not the sole beneficial owner of this certificate. The fact is that William Sutton and Lyman Sutton had undertaken the task of redeeming the property of their uncle William Sauntry from the foreclosure sale and from other subsequent liens. They set about to raise the money to purchase the *56sheriff’s certificate of sale then held by the Weyerhaeusers, and also what is known as the Franklin judgment. ' This required over $45,-000, more money than they had. • William Sutton furnished $15,800, Lyman Sutton $12,980. Torinus loaned them $7,500. He was to be repaid this amount in any event, and $10,000 if they got the property. They borrowed the balance in small amounts from various parties. These facts were undisputed, and the court was asked to so find, but declined to do so. The Suttons were the real beneficial owners of the sheriff’s certificate from which plaintiffs undertook to redeem. This is virtually conceded.
It follows that the Suttons may challenge this redemption by plaintiffs, unless they have in some manner estopped or precluded themselves from exercising that right. There is no claim of estoppel in the proper sense of that term. They have done no act upon which plaintiffs have in any sense relied. The claim is that, under the doctrine of Willard v. Finnegan, 42 Minn. 476, 44 N. W. 476, 8 L.R.A. 50, Torinus, and all claiming under him, have waived their right to object to the plaintiffs’ redemption. Referring to plaintiffs’ brief on reargument, they say: “He (Torinus) cannot raise the question because he has accepted and retained the plaintiffs’ money and has thereby waived all irregularity and invalidity in the redemption proceedingsand again: “If Sutton was a joint owner with Torinus then the act of his joint owner (in whose name the certificate for convenience had been placed) in accepting and retaining the money of the plaintiffs certainly estopped him (Sutton) and the same result must necessarily and logically follow if Lewis E. Torinus was holder of the certificate as a sort of trustee.” The alleged waiver or estoppel is predicated on these facts:
It is admitted that the money paid by plaintiffs to the sheriff was received by Torinus and turned over by him to William Sutton, and that William Sutton immediately used it for the purpose of an attempted subsequent redemption from plaintiffs under the $50 mortgage. The two Suttons were acting in unison, and the act of one doubtless bound both. This act, plaintiffs claim, cut the ground from under their feet and left them no standing to assail the invalidity of plaintiffs’ redemption. Curiously enough, neither this al*57leged waiver nor the facts out of which it is claimed it arose were pleaded by plaintiffs, either in the complaint or reply. Had .the case been tried on the pleadings, plaintiffs’ case must surely have failed. Evidence of the facts mentioned was, however, received without objection and the failure to plead is accordingly not of vital importance.
The fact is, William Sutton also claimed a lien under his $50 mortgage subsequent to plaintiffs’, if plaintiffs had any lien at all, and under this alleged subsequent lien he claimed a right to effect a subsequent redemption. It turned out that neither plaintiffs nor William Sutton under this latter alleged lien had any legal right to redeem. William Sutton and the others interested in the Torinus certificate could have resisted the claim of plaintiffs to redeem. But William Sutton did not want to stand on this ground alone. No one claims he was obliged to. He wanted also to assert his own right to redeem under his own alleged later lien. What he did do in effect was to take $45,000 or more left with the sheriff by plaintiffs and immediately handed it back to plaintiffs with the amount of their judgment added. It was therefore used to restore to plaintiffs what they had paid out in making redemption under their lien, and for no other purpose.
The intervention of the sheriff in these redemptions was not important. He was a mere conduit. The effect was the same as though Sutton had received the money from plaintiffs in person and in person handed it back to plaintiffs. The majority opinion holds this conclusive evidence of a waiver of the indisputable right that Sutton then had to assert that plaintiffs’ redemption was void. The consequence of holding this conclusive of a waiver is of great importance in this case. It means that the Suttons were under the necessity of either standing solely upon their claim of the insufficiency of plaintiffs’ redemption, or else raising another $45,000 to place in the sheriff’s hands to await the outcome of a determination of that question of right. Such a requirement was onerous. We may infer from the methods the'Suttons were obliged to use, and the number of persons upon whom they were obliged to draw to raise the first $45,000, that they could never have raised another similar amount at all. Persons who redeem without any right, as plaintiffs did, *58■should not have it in their power to put a party, who of right owns property, to any such alternative. The Suttons might properly have said to plaintiffs: “Here is your money. If your redemption is wrongful you are entitled to your money back; if your redemption is valid, we still claim a right to redeem from you, and then you are ■entitled to the same amount plus the amount of your judgment lien. Here it is. It will serve no useful purpose to require us to go elsewhere and raise another $45,000 so as to leave with the sheriff for you two rolls of money, one for you to take if your redemption is valid, the other if it is void. It may be admitted there is some technical justification for such a proceeding. As a practical proposition, however, the placing of two such sums in the hands of the sheriff would simply impose on us a tremendous burden which would not benefit you. You could not have it all in any event. To require such a course would be to sacrifice substance to form.”
Here is involved not the mere question of waiver of some technical formality in procedure, but the acquisition through an alleged waiver of the title to property of great value.
Waiver has been defined as “a technical doctrine introduced and applied by the courts for the purpose of defeating forfeitures.” 40 Cyc. 254; Kierman v. Dutchess County Mut. Ins. Co. 150 N. Y. 190, 196, 44 N. E. 698. Waivers, where they operate to dispense with merely formal requirements in judicial procedure and to defeat forfeitures, are, and should be, favored, but where the sole effect of a waiver is, not to defeat forfeiture, or dispense with formality, but to deprive a party of some substantial property rights without any substantial consideration, i. e., in fact to work a forfeiture, a waiver should not be favored and should not be extended by the application of merely technical rules. In such cases it should be necessary, to make a waiver effective, that the party claiming it should have been led to act upon the facts going to make up the waiver to his detriment. Bigelow, Estoppel (6th ed.) §§ 730, 731. Had the Suttons not taken this redemption money, their title to this property would be secure. I am not willing to hold that the defendant William Sutton, by the act of merely receiving this redemption money and immediately tendering it back to plaintiffs, passed the title and interest *59of these parties to this valuable property to plaintiffs. No decided case has ever so held. In every case where the certificate holder has been held estopped, the record shows that he accepted and appropriated the money in' such a way as to deprive the redemptioner of it.
Plaintiffs use the term “waiver” and I have done the same. This question is perhaps more properly a question of election than waiver. It is conceded that a man cannot ordinarily occupy inconsistent positions. By acceptance of benefits of a transaction he may bar himself from repudiating the transaction. Pederson v. Christofferson, 97 Minn. 491, 496, 106 N. W. 958. But the taking of one of two inconsistent positions will not always preclude the party taking it from later availing himself of the other, if no prejudice is done to anyone thereby. As to this, Mr. Bigelow, in his work on Estoppel, in treating the subject of “election and inconsistent positions generally” says: “However, the estoppel arising from accepting the benefits of a contract applies only when the party may accept or reject without serious inconvenience.” This is an unquestioned rule as applied to contracts. Bigelow, Estoppel (7th ed.) p. 747; City of Cincinnati v. Cameron, 33 Oh. St. 336, 374; Zottman v. San Francisco, 20 Cal. 98, 81 Am. Dec. 96 (Field, C. J.) ; Potter v. Brown, 50 Mich. 436, 15 N. W. 540 (Cooley, J.); Black v. Dressell’s Heirs, 20 Kan. 153 (Brewer, J.). As said by Field, O. J., in 20 Cal. 107, 81 Am. Dec. 96, “the party must also be in a situation where he is entirely free to elect * * *. The mere retention and use of the benefit resulting from the work where no such power or freedom of election exists, or where the election cannot influence the conduct of the other party with reference to the work performed, does not constitute evidence of acceptance.” The same principle is applicable here. Defendants Sutton in this case had no real freedom of choice. The statutes did not permit them to wait until the regularity of plaintiffs’ redemption could be tested before making redemption under their claimed subsequent lien. They were obliged to act within five days. They could not, without serious inconvenience, which as a practical proposition probably amounted to impossibility, leave this large fund in the hands of the sheriff, and at the same time avail themselves of their right to make or attempt to make their subsequent *60redemption. In my opinion they did not lose their right to question plaintiffs’ void redemption by receiving from plaintiffs this money and forthwith offering to return it to them in the manner disclosed by the record in this case.